Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 4-11 are pending.  Applicants have amended claims 4-6 and 8 and canceled claims 1-3 in the amendment filed on June 30, 2021.  Claims 4, 6 and 7 are rejected, claim 5 is objected and claims 8-11 are withdrawn from consideration in this Office Action.

DETAILED ACTION

I.	Response to Arguments/Remarks
Applicant’s amendment, filed on June 30, 2021, has overcome the rejection of claims 1-7 under 35 USC 112, first paragraph as not being enabled for the full scope of the claimed invention; the rejection of claims 1-3, 6 and 7 under 35 USC 102(a)(1) as being anticipated by Garcia-Lopez, et al. and the objection of claim 5 for minor informalities.  The above rejections and objection have been withdrawn.
The amendment with respect to the rejection of claims 1-4, 6 and 7 as being anticipated by Martin, et al. (Document No. 167:552439, CAPLUS) overcomes the rejection to claims 1-3 but does not overcome the rejection to claims 4, 6 and 7.  And therefore, the rejection has been withdrawn in part.
The reference Martin, et al. still reads on the rejected claims because it teaches other compounds that read on the claim such as 
    PNG
    media_image1.png
    159
    532
    media_image1.png
    Greyscale
wherein R3 is –R3aC(O)NR3bR3c; -R3a is ethylene; R3b is ethyl; R3c is ethyl; n is 1; R1 is H; Y1 is –N(Ra1)-; Ra1 is Me; Y2 is –C(O)ORaaRbb; Raa is methylene; Rbb is phenyl; Y3 is nil and Y4 is H or Raa is nil; Rbb is nil; Y3 is methylene and Y4 is phenyl on the page that has 56 at the bottom.  

III.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin, et al. (Document No. 167:552438, CAPLUS). The instant invention claims 

    PNG
    media_image2.png
    120
    330
    media_image2.png
    Greyscale
wherein all variables are as 
 The Martin, et al. reference teaches piperazinyl tetrahydronapththalene derivatives such as 
    PNG
    media_image1.png
    159
    532
    media_image1.png
    Greyscale
 wherein R3 is –R3aC(O)NR3bR3c; -R3a is ethylene; R3b is ethyl; R3c is ethyl; n is 1; R1 is H; Y1 is –N(Ra1)-; Ra1 is Me; Y2 is –C(O)ORaaRbb; Raa is methylene; Rbb is phenyl; Y3 is nil and Y4 is H or Raa is nil; Rbb is nil; Y3 is methylene and Y4 is phenyl (See RN 2143965-19-7, page with 56 at the bottom of page) and the use of these compounds as sigma receptor ligands.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

IV.  Objections
Dependent Claim Objections
Dependent Claim 5 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

V.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626